Pasceri v Keleher (2019 NY Slip Op 00757)





Pasceri v Keleher


2019 NY Slip Op 00757


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1160 CA 17-02201

[*1]SAMUEL J. PASCERI AND VIRGINIA PASCERI, PLAINTIFFS-APPELLANTS,
vTIMOTHY KELEHER, NANCEY KELEHER, DEFENDANTS, AND BIELMEIER BUILDERS, INC., DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


MUSCATO, DIMILLO & VONA, LLP, LOCKPORT (P. ANDREW VONA OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
WALSH, ROBERTS & GRACE LLP, BUFFALO (MARK P. DELLA POSTA OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Niagara County (Sara Sheldon, A.J.), entered September 20, 2017. The judgment dismissed the complaint against defendant Bielmeier Builders, Inc., upon a jury verdict. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Pasceri v Keleher ([appeal No. 2] — AD3d — [Feb. 1, 2019] [4th Dept 2019]).
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court